The opinion of the court was delivered by
Wyly, J.
In this proceeding under the intrusion act for the office of tax collector of the Third District of Now Orleans there was judgment for defendant, and plaintiffs appeal.
Thomas P. Carey was appointed to said office on the eighteenth of January, 1876. On the tenth of May defendant was appointed (vice Carey, removed,) by the Lieutenant Governor, acting as Governor in the •absence of the Governor from the State.
i The question as to the authority of the Governor to remove a tax collector and appoint his successor is no longer an open one. 25 An. 119; 25 An. 396; 26 An. 537.
In the absence of the Governor from the State in this instance the Lieutenant Governor could discharge the duties of the office of Governor. Constitution, article 53.
It is unnecessary to examine the hills of exceptions to the exclusion of evidence at the trial, because if all the testimony, the rejection of which is complained of, were adduced it would not alter the result.
Judgment affirmed.